Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 26, 27, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Yoshioka et al (US 20050014368 A1).
Regarding Claim 1, Yoshioka
a substrate holder (18) comprising a first holding member and a second holding member configured to sandwich and fix (Fig. 3) a substrate (W), wherein
the first holding member includes a first holding member body (54), and a clamp (60 & 74) provided on the first holding member body, the clamp being rotatable about a shaft extending parallel to a surface of the first holding member body, or being reciprocable in a direction intersecting with the surface of the first holding member body (Fig. 5A & Fig. 5B & Fig. 5C),
the second holding member includes a second holding member body (58), and
the clamp is capable of engaging with the second holding member in a state where the first holding member body and the second holding member body are brought into contact with each other, to fix the second holding member to the first holding member [0118 & 0125 & 126].
Regarding Claim 2, Yoshioka discloses: 
the clamp is biased in a closing direction by a first biasing member (112), and
when the second holding member body is brought into contact with the first holding member body with the clamp in an open state, and subsequently the clamp is brought into a closed state, the clamp is capable of fixing the second holding member to the first holding member [0118 & 0125 & 126].
Regarding Claim 3, Yoshioka
the first holding member includes a plurality of the clamps, and the first holding member further includes a connecting member which connects the plurality of clamps with each other [ring member which tooth-like protrusions (60) are attached to and rotate on in order to engage and dis-engage with clampers (74)], and
the connecting member causes the plurality of clamps to be operated in a synchronized manner [0125].
Regarding Claim 4, Yoshioka discloses: 
the connecting member is formed of a rotary shaft rotatably attached to the first holding member body [0125].
Regarding Claim 5, Yoshioka discloses: 
a first force receiving portion (60a) provided in the connecting member, wherein
the connecting member is configured to be operated upon application of a force to the first force receiving portion [125].
Regarding Claim 6, Yoshioka discloses: 
the clamp includes an engaging portion at a distal end (60 & 74), and
the second holding member includes an engagement receiving portion having a shape which receives the engaging portion of the clamp (Fig. 5C).
Regarding Claim 7, Yoshioka discloses: 
the engagement receiving portion is a separate body from the second holding member body, and is attached to the second holding member body (Fig. 5C).
Regarding Claim 8, Yoshioka discloses: 
a clip (62) for holding the substrate
Regarding Claim 9, Yoshioka discloses: 
the clip is provided on the second holding member on a surface of the second holding member body on a side which is brought into contact with the substrate (Fig. 5A & Fig. 5B & Fig. 5C), and the clip is rotatable about a shaft (56) extending parallel to a surface of the second holding member body (Fig. 2 & Fig. 3), or is reciprocable in a direction intersecting with the surface of the second holding member body.
Regarding Claim 10, Yoshioka discloses: 
the clip is biased in a closing direction by a second biasing member (116).
Regarding Claim 11, Yoshioka discloses: 
the second holding member includes a second force receiving portion (62a) provided on the second holding member body,
the second force receiving portion is configured to be displaceable so as to be brought into contact with the clip upon reception of a force on a surface of the second force receiving portion on a side opposite to a surface to be brought into contact with the substrate (Fig. 5A & Fig. 5B & Fig. 5C), and
the clip is configured to open against the second biasing member by being pressed by the second force receiving portion [second force receiving portion is configured to impart an opening force to the clip which is opposite to the second biasing member].
Regarding Claim 12, Yoshioka
the first holding member further includes, on a surface of the first holding member which is brought into contact with the substrate, a first holder which holds a first elastic projecting portion (94), and a second holder which is a separate body from the first holder, and holds a second elastic projecting portion [0140].
Regarding Claim 13, Yoshioka discloses: 
the substrate holder includes an arm portion (120) on one end side of the substrate holder (Fig. 2).
Regarding Claim 15, Yoshioka discloses: 
a plating apparatus comprising:
a substrate holder (18) configured to hold a substrate (W); and
a plating tank (34) configured to receive the substrate holder so as to perform plating treatment on the substrate [0113 & 0114 & , wherein
the substrate holder includes a first holding member and a second holding member which sandwich and fix the substrate (Fig. 3),
the first holding member includes a first holding member body (54), and a clamp (60 & 74) provided on the first holding member body, the clamp being rotatable about a shaft extending parallel to a surface of the first holding member body, or being reciprocable in a direction intersecting with the surface of the first holding member body (Fig. 5A & Fig. 5B & Fig. 5C),
the second holding member includes a second holding member body (58), and
the clamp is capable of engaging with the second holding member in a state where the first holding member body and the second holding member body are brought into contact with each other, to fix the second holding member to the first holding member [0118 & 0125 & 126].
Regarding Claim 16, Yoshioka discloses: 
a method for holding a substrate (W), the method comprising the steps of:
sandwiching the substrate between a first holding member and a second holding member (Fig. 3), and
fixing the second holding member by a clamp (60 & 74) so as to be pressed toward the first holding member, the clamp being rotatable about a shaft extending parallel to a surface of the first holding member, or being reciprocable in a direction intersecting with the surface of the first holding member body (Fig. 5A & Fig. 5B & Fig. 5C).
Regarding Claim 17, Yoshioka discloses: 
in sandwiching the substrate between the first holding member and the second holding member (Fig. 3),
the substrate is placed on the second holding member and is held by a clip (62), and the substrate is sandwiched between the first holding member and the second holding member by causing the first holding member and the second holding member to approach each other (Fig. 5A & Fig. 5B & Fig. 5C).
Regarding Claim 18, Yoshioka
a substrate holder (18) comprising a first holding member and a second holding member configured to sandwich a substrate (W) (Fig. 3), wherein
the first holding member includes:
a first holding member body (54);
at least one cable having one end portion from which a cover is removed;
at least one first conductive member (86) configured to be electrically contactable with the substrate [0128]; and
a sandwiching member (54 & 82 & 84) provided on the first holding member body, and configured to sandwich said one end portion of the cable together with the first conductive member or a second conductive member which is electrically coupled to the first conductive member [0128] (Fig. 5A & Fig. 5B & Fig. 5C).
Regarding Claim 19, Yoshioka discloses: 
the sandwiching member includes:
a plate-like member (82) disposed on the first holding member body; and
a fastening member (100) which sandwiches said one end portion of the cable together with the first conductive member or a second conductive member which is electrically coupled to the first conductive member in a state where the fastening member is engaged by fastening with or is fitted in the plate-like member [0127 & 0128].
Regarding Claim 20, Yoshioka discloses: 
the fastening member is formed of a bolt or a screw [0140].
Regarding Claim 21, Yoshioka
the first holding member further includes:
a first seal (96) which is provided on the first holding member body so as to provide sealing between the substrate and the first holding member body [0140]; and
a first seal holder which mounts the first seal on the first holding member body, and the plate-like member is the first seal holder (Fig. 7).
Regarding Claim 22, Yoshioka discloses: 
the first holding member body further includes a second seal outward in a radial direction of the first seal [00140 & 00141 & 00142], and
the cable is disposed between the first seal and the second seal [0128] (Fig. 2).
Regarding Claim 23, Yoshioka discloses: 
the first holding member body further includes a second seal holder which holds the second seal [00140 & 00141 & 00142].
Regarding Claim 26, Yoshioka discloses: 
a plating tank configured to receive the substrate holder so as to perform plating treatment on the substrate [0075 & 0150].
Regarding Claim 27, Yoshioka discloses: 
a plating apparatus comprising:
a substrate holder (18) configured to hold a substrate (W); and
a plating tank (34) configured to receive the substrate holder so as to perform plating treatment on the substrate [0075 & 0150], wherein
the substrate holder includes a first holding member, and the first holding member includes:
a first holding member body [54];
at least one cable having one end portion from which a cover is removed [0127 & 0128];
at least one first conductive member (86) configured to be electrically contactable with the substrate [0128 & 0129 & 0130]; and
a sandwiching member (54 & 82 & 84) provided on the first holding member body, and configured to sandwich said one end portion of the cable together with the first conductive member or a second conductive member which is electrically coupled to the first conductive member [0128] (Fig. 5A & Fig. 5B & Fig. 5C).
Regarding Claim 28, Yoshioka discloses: 
the substrate holder includes a first predetermined number of the cables, and a plurality of pairs of external connection contacts [0128], each pair of the external connection contacts includes one or more contacts on a first side and one or more contacts on a second side (Fig. 2), a second predetermined number of cables are electrically connected to the one or more contacts on the first side and the one or more contacts on the second side in a pair of external connection contacts [0128], the second predetermined number being smaller than the first predetermined number and being equal to or more than 2 (Fig. 2), and
the plating apparatus further comprises a resistance measuring instrument configured to measure an electrical resistance between the one or more contacts on the first side and the one or more contacts on the second side of each pair of the external connection contacts [0036 & 0037 & 0181 & 0182].
Regarding Claim 29, Yoshioka discloses: 
a method for manufacturing a substrate holder (18) for holding a substrate (W), the method comprising the steps of:
disposing at least one cable having one end portion from which a cover is removed on a first holding member for holding the substrate [0127 & 0128]; and
sandwiching said one end portion of the cable by a sandwiching member (54 & 82 & 84) together with at least one first conductive member (86) configured to be electrically contactable with the substrate [0128 & 0129 & 0130 & 0134], or a second conductive member which is electrically coupled to the first conductive member, thus establishing an electrical connection between the cable and the first conductive member [0127 & 0128] (Fig. 5A & Fig. 5B & Fig. 5C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al (US 20050014368 A1).
Regarding Claim 14, Yoshioka teaches: 
the substrate holder is configured to hold a substrate having a round shape (Fig. 2).
Yoshioka does not teach:
the substrate holder is configured to hold a substrate having a rectangular shape.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a substrate holder configured to hold a substrate having a rectangular shape in order to process a substrate having a rectangular shape since the Examiner takes OFFICIAL NOTICE that electroplating processes carried out on substrates having a rectangular shape were well known in the art at the time the invention was made.
Regarding Claim 24, Yoshioka teaches: 
the first holding member includes a plurality of the first conductive members (86), and a plurality of the cables which are allocated to the respective first conductive members [0128],
the respective first conductive members are disposed so as to come into contact with different places on the substrate (Fig. 2), and
the respective cables are configured to terminate at positions of the first conductive members allocated [0127 & 0128].
Yoshioka does not teach:
the respective cables are arranged in parallel rows so as not to overlap with each other in a thickness direction of the first holding member.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the respective cables in parallel rows so as not to overlap with each other in a thickness direction of the first holding member in order to maintain an orderly installation capable of easy replacement, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (referred to in MPEP 2144.04(VI)(C)).
Regarding Claim 25, Yoshioka teaches: 
the plurality of the cables include first to third cables (Fig. 2) [0128],
the first to third cables are respectively allocated to the first conductive members disposed at first to third positions on the first holding member body, the first to third positions being arranged in this order (Fig. 2) [0128],
the first to third cables respectively terminate at the first to third positions on the first holding member body (Fig. 2) [0128], and
Yoshioka
the first to third cables extend in parallel rows on a side of the first position opposite to the third position, the second and third cables extend in parallel rows between the first position and the second position, and the third cable extends between the second position and the third position.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to the first to third cables extend in parallel rows on a side of the first position opposite to the third position, the second and third cables extend in parallel rows between the first position and the second position, and the third cable extends between the second position and the third position in order to provide the simplest, most direct routing of cables to save material costs and provide an orderly installation capable of easy replacement, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (referred to in MPEP 2144.04(VI)(C)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 20160348264 A1, US 20040037682 A1, US 20190203373 A1, US 20140295093 A1, US 20190105689 A1, US 20180182659 A1, US 20030026065 A1 have been cited as pertinent by the examiner for teaching a substrate clamping carrier for use in electroplating processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652